Citation Nr: 1129672	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-31 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran provided testimony at a June 2010 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.

This case was previously before the Board in September 2010.  The Board granted the Veteran's claim for service connection for tinnitus, and the RO awarded service connection for tinnitus and assigned a 10 percent rating in an October 2010 rating decision.  Consequently, the issue of service connection for tinnitus is no longer part of the Veteran's appeal.

Also in September 2010, the Board remanded the Veteran's claim for service connection for bilateral hearing loss.  The RO was directed to collect all outstanding records and schedule the Veteran for a VA audiology examination to ascertain the significance of newly submitted post-service audiological examination results in determining whether the Veteran's current bilateral hearing loss disability began during service or is related to any incident of service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's case was previously remanded in September 2010.  The RO was instructed to collect the outstanding VA or private records identified by the Veteran.  The RO was also directed to schedule the Veteran for a VA examination to "determine whether the Veteran's current hearing loss disability had its onset during active service or was related to any incident of service, to include noise exposure, or began within one year of discharge from active service."  In the directives, the examiner was directed to:

(1) Specifically address the Veteran's service entrance audiological examination, the service discharge audiological examination, a May 14, 1969 private employment screening audiogram, and the additional post-service audiograms of record.

(2) Obtain from the Veteran a full history pertaining to the Veteran's in-service and post-service occupational and recreational noise exposure and symptoms of hearing loss.

(3) Specifically address the significance of the differences and similarities between audiological results recorded at the Veteran's January 1969 service discharge examination and his May 14, 1969, employment screening audiological examination, which was conducted one month and eleven days after discharge from active service.

The examiner did not comply with the remand directives, specifically as to addressing the uninterpreted May 14, 1969 private employment screening audiogram and the additional post-service audiograms of record.  Accordingly, this claim is remanded to the RO for additional development.

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify any outstanding audiology records from VA and non-VA health care providers.

After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records from each health care provider the Veteran identifies.

The Veteran must also be advised that with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC.

2.  Once all available medical records have been received, the RO/AMC must arrange to have the Veteran's claims file returned to the examiner who conducted the March 2011 VA examination.  If that examiner is unavailable, an examination shall be scheduled with another appropriately qualified physician.  

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) The examiner is instructed to:

(1) Specifically address the Veteran's service entrance audiogram; service discharge audiogram; a May 14, 1969 private employment screening audiogram; and the additional post-service audiograms of record.

(2) Specifically address the significance of the differences and similarities between the audiological results recorded at the Veteran's January 1969 service discharge examination and his May 14, 1969 employment screening audiology examination, which was conducted one month and eleven days after discharge from service.

(c) In all conclusions, the examiner must identify and explain the medical basis or bases with identification of the evidence of record.  The examiner is to specifically address in his or her conclusion, the issue contained in the purpose of the examination-to determine whether the Veteran's current hearing loss disability had its onset during active service or was related to any incident of service, to include noise exposure; or if his current hearing loss disability began within one year of discharge from active service.

(d) The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.

(e) If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must state so; however, a complete rationale for such a finding must be provided.

3. Readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


